19-688
     Velez-Ramirez v. Garland
                                                                                                                  BIA
                                                                                                            Loprest, IJ
                                                                                                          A098 238 696
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            ROSEMARY S. POOLER,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   MEDARDO VELEZ-RAMIREZ,
14            Petitioner,
15
16                     v.                                                                   19-688
17                                                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                                  H. Raymond Fasano, Youman, Madeo
24                                                    & Fasano, LLP, New York, NY.
25
26   FOR RESPONDENT:                                  Joseph H. Hunt, Assistant Attorney

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Merrick B. Garland is automatically
     substituted as Respondent.
 1                                 General; Paul Fiorino, Senior
 2                                 Litigation Counsel; Sherry D.
 3                                 Soanes, Trial Attorney, Office of
 4                                 Immigration Litigation, United
 5                                 States Department of Justice,
 6                                 Washington, DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DISMISSED in part and DENIED in part.

11         Petitioner Medardo Velez-Ramirez, a native and citizen

12   of Colombia, seeks review of a February 21, 2019 decision of

13   the   BIA   affirming   a   November   14,   2017   decision   of   an

14   Immigration Judge (“IJ”) denying Velez-Ramirez’s application

15   for asylum, withholding of removal, and relief under the

16   Convention Against Torture (“CAT”).          In re Medardo Velez-

17   Ramirez, No. A 098 238 696 (B.I.A. Feb. 21, 2019), aff’g No.

18   A 098 238 696    (Immig. Ct. N.Y. City Nov. 14, 2017).              We

19   assume the parties’ familiarity with the underlying facts and

20   procedural history.

21         We have reviewed both the IJ’s and the BIA’s decisions.

22   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

23   Cir. 2006).    Our jurisdiction to review the agency’s finding

24   that an application was untimely or that the applicant did

                                      2
1    not show changed or extraordinary circumstances is limited to

2    “constitutional       claims   or    questions    of   law.”    8     U.S.C.

3    § 1252(a)(2)(D); see id. § 1158(a)(3); Joaquin-Porras v.

4    Gonzales, 435 F.3d 172, 177–78 (2d Cir. 2006).             We review the

5    agency’s legal conclusions de novo and its factual findings

6    for substantial evidence.             See 8 U.S.C. § 1252(b)(4)(B);

7    Paloka v. Holder, 762 F.3d 191, 195 (2d Cir. 2014); Edimo-

8    Doualla v. Gonzales, 464 F.3d 276, 281-83 (2d Cir. 2006).

9    Time Bar Ruling

10          An    asylum   applicant     must   demonstrate   “by   clear     and

11   convincing      evidence   that     the    application   has   been    filed

12   within 1 year after the date of the alien’s arrival in the

13   United States,” or must demonstrate “either the existence of

14   changed circumstances which materially affect the applicant’s

15   eligibility or extraordinary circumstances relating to the

16   delay in filing an application.”             8 U.S.C. § 1158(a)(2)(B),

17   (D).        The BIA rejected Velez-Ramirez’s argument that the

18   December 2016 peace deal between the Colombian government and

19   the Revolutionary Armed Forces of Colombia (“FARC”) reflected

20   “changes circumstances” for purposes of one-year time bar.

21   Specifically, the BIA found no evidence that the change was


                                           3
 1   material     because    the     agreement     decreased,    rather       than

 2   increased, violence in Colombia.            Contrary to Velez-Ramirez’s

 3   argument, there is no indication that the agency overlooked

 4   evidence.      The agency is not required to “expressly parse or

 5   refute on the record each individual argument or piece of

 6   evidence offered.”       Jian Hui Shao v. Mukasey, 546 F.3d 138,

 7   169 (2d Cir. 2008) (internal quotation marks omitted); see

 8   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.

 9   17 (2d Cir. 2006) (“[W]e presume that an IJ has taken into

10   account all of the evidence before him, unless the record

11   compellingly suggests otherwise.”).            A dispute about what the

12   country conditions evidence reflects is a question of fact

13   not   subject    to    review   in   this    context.      See    8   U.S.C.

14   §§ 1158(a)(3), 1252(a)(2)(D); Jian Hui Shao, 546 F.3d at 169

15   (reviewing country conditions determination for substantial

16   evidence).      Accordingly, we dismiss the petition for review

17   of the denial of asylum because we lack jurisdiction to hear

18   it.

19   Merits

20         Unlike    Velez-Ramirez’s      asylum    claim,   his      claim    for

21   withholding of removal is not subject to the one-year time


                                          4
 1   bar   in   8    U.S.C.      § 1158(a)(2)(B)           and,   therefore,     may   be

 2   considered on the merits.              See Xiao Ji Chen, 471 F.3d at 332.

 3   To demonstrate eligibility for withholding of removal, an

 4   applicant must establish that “race, religion, nationality,

 5   membership      in     a    particular         social    group,      or   political

 6   opinion” was or will be at least one central reason for the

 7   claimed persecution.              8 U.S.C. § 1231(b)(3)(A); Matter of C-

 8   T-L-, 25 I. & N. Dec. 341, 346 (BIA 2010) (holding that

 9   “Congress intended to apply the ‘one central reason’ standard

10   uniformly to both asylum and withholding claims”).                          Relief

11   may be granted “where there is more than one motive for

12   mistreatment, as long as at least one central reason for the

13   mistreatment is on account of a protected ground.”                          Acharya

14   v.    Holder,    761       F.3d    289,   297    (2d    Cir.    2014)     (internal

15   quotation      marks       omitted).       However,      the    applicant     “must

16   provide some evidence of [a persecutor’s motives], direct or

17   circumstantial.”            INS v. Elias-Zacarias, 502 U.S. 478, 483

18   (1992).

19         Substantial evidence supports the agency’s determination

20   that Velez-Ramirez failed to establish that the harm and

21   extortion       he   experienced          at    the     hands   of    individuals


                                                5
 1   associated with FARC and paramilitary groups bore a nexus to

 2   an imputed political opinion.       To demonstrate that past

 3   persecution or a fear of future persecution is on account of

 4   political opinion, the applicant must “show, through direct

 5   or circumstantial evidence, that the persecutor’s motive to

 6   persecute arises from the applicant’s political belief,”

 7   rather than merely by the persecutor’s own opinion.    Yueqing

 8   Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir. 2005) (emphasis

 9   added).    Resistance to nongovernment entities, such as rebel

10   groups or gangs, is not necessarily a political opinion, nor

11   is it necessarily true that the group believes that any

12   resistance to it is politically motivated.     Elias-Zacarias,

13   502 U.S. at 482.     As the agency observed, the people that

14   targeted Velez-Ramirez sought money.    Nothing in his account

15   indicates that he was perceived as having political beliefs.

16   To the contrary, he testified that the FARC extorted people

17   frequently throughout his city and stole from his customers

18   as well.   The fact that the groups that stole from or extorted

19   him have their own political platform is not sufficient to

20   establish a nexus to a protected ground.    See Yueqing Zhang,

21   426 F.3d at 545.   We therefore deny Velez-Ramirez’s remaining


                                    6
1   claims on the merits.

2       For the foregoing reasons, the petition for review is

3   DISMISSED in part and DENIED in part.

4

5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe,
7                              Clerk of Court




                                 7